Hadley, J.
Tbis appeal is from an order denying exceptions to tbe final report of a guardian. Tbe guardianship was for James Coates, a Puyallup Indian, and an *250adult person. Coates was the allottee of certain lands in the Puyallup Indian reservation. Prior to his guardianship, he made a contract with one Ross for the sale of said lands. The contract provided that, in consideration of $600, which was then paid, Ross should have the use of the premises for two years, and after two years it should become an absolute conveyance, upon payment of the further sum of $12,000. The effect of the contract was that, upon payment of the consideration specified, and when the restrictions against alienation of the land should be removed, the contract should operate as an absolute conveyance to Ross. The contract was made long before the guardianship of Coates was instituted. From time to time, Ross paid Coates upon the contract, in addition to the $600 paid at the time it was made, until the payments aggregated about $1,600. After the establishment of the guardianship of Coates, Ross brought suit against Coates, his wife, and the respondent as guardian, to enforce the contract of sale.
After the commencement of said suit, the guardian filed a petition in the guardianship case, setting forth the facts as to the making of the contract for alienation by his ward, and that the latter had been paid thereunder about $1,600. It was also shown that the land had become valuable, and that, while Ross was asserting, by suit, his right to specific performance, yet he was willing to accept, as a compromise, a payment of $2,000, and drop the litigation and cancel the contract. It was also made to appear that $2,000 was substantially the equivalent of the $1,600 already received by Coates, together with inter-est thereon for its us© meanwhile, and that it was in the interest of the ward’s estate to make the compromise. The court so found, and ordered the guardian to malee the payment in compromise- and settlement of the litigation. The guardian accordingly paid the money. Thereafter Coates died, and the ap*251pellant was appointed administrator of his estate. [Respondent, as guardian, filed his final account, and asked credit for the amount paid out as aforesaid. Appellant, as administrator, objected to» said allowance», and asked that the order authorizing its payment be vacated. The exceptions to the final report were overruled, and the administrator has appealed from the order denying the exceptions.
It is argued by appellant that the contract between Coates and Ross was, by its terms, a mere lease for two years, and that the attempt to make it operate as a conveyance after that time was illegal, by reason of restrictions upon alienation of the allotted lands. It is therefore contended that the partial payments upon the illegal contract imposed no liability from Coates to Ross for the return of the money, or its equivalent. It is not for us here to determine as to the validity of the contract. That was directly involved in the suit for specific performance, brought against Coates in his life-time, and also against his guardian. The question before us now is, shall the guardian he credited with the $2,000 paid to compromise that suit ? He was ordered by the court to pay it. Without regard to the validity of that contract, it was apparent,to the court that, by reason of it, the estate of the ward was already involved in troublesome and expensive litigation. The court deemed it to be in the interest of the estate to pay the $2,000, and stop the litigation. It was the duty of the court- to direct the guardianship trust so as to effect the best results for the estate. The court may have believed that, not only would a moral obligation be discharged by the payment of the money, as a return for value received, hut that it would result in actual financial gain to the estate by reason of escaping expensive litigation which could not be otherwise avoided. We find nothing in this record which convinces us that the course pursued was not in the *252interest of the estate. We shall therefore not disturb the order denying the exceptions to the final report of the guardian.
The judgment is affirmed.
Mount, C. J., Fullerton, and Dunbar, JJ., concur.
Rudkin, Root, and Crow, JJ., took no part.